                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA,                     )
                                                 )
                 Plaintiff,                      )
                                                 )
   v.                                            )      No.:   3:17-CR-37-TAV-DCP-3
                                                 )
   LORENZO CANALES,                              )
                                                 )
                 Defendant.                      )


                         MEMORANDUM OPINION AND ORDER

          This matter is before the Court on defendant’s pro se motion to appoint counsel to

   assist him in filing a motion for compassionate release, pursuant to 18 U.S.C.

   § 3582(c)(1)(A) [Doc. 661].      Defendant states that is at a high risk of contracting

   COVID-19 at CI Giles W. Dalby, where he is currently housed.

          The Court notes that the constitutional right to assistance of counsel does not extend

   to motions for post-conviction relief. Pennsylvania v. Finley, 482 U.S. 551, 555 (1990)

   (holding that a defendant had no federal constitutional right to counsel in a proceeding

   collaterally attacking a conviction which has become final); see also Shedwick v. Warden

   N. Cent. Corr. Inst., No. 16-3203, 2016 WL 11005052 (6th Cir. Dec. 30, 2016) (“[T]here

   is no right to counsel in a post-conviction action.”). Moreover, no statutory authority

   establishes that a defendant is entitled to counsel for § 3582(c) proceedings. See United

   States v. Harris, 568 F.3d 666, 669 (8th Cir. 2009) (holding that defendant was not entitled

   to appointment of counsel in his § 3582(c)(2) proceedings and “agree[ing] with the six

   circuits that have held that there is no right to appointed counsel in sentence modification



Case 3:17-cr-00037-TAV-DCP Document 662 Filed 11/02/20 Page 1 of 2 PageID #: 10989
   proceedings under § 3582(c)” (citing United States v. Young, 555 F.3d 611, 615 (7th Cir.

   2009); United States v. Olden, 296 F. App’x. 671, 673 (10th Cir. 2008) (unpublished);

   United States v. Legree, 205 F.3d 724, 730 (4th Cir. 2000); United States v. Townsend,

   98 F.3d 510, 512–13 (9th Cir. 1996); United States v. Whitebird, 55 F.3d 1007, 1011 (5th

   Cir. 1995); United States v. Reddick, 53 F.3d 462, 465 (2d Cir. 1995); Evans v. United

   States, 46 F.3d 1135, No. 94-2779, 1995 WL 46553 (8th Cir. 1995) (per curiam)

   (unpublished)); cf. United States v. Johnson, Nos. 15-6413/16-5346, 2016 WL 10704239

   (6th Cir. Nov. 21, 2016) (declining to decide whether defendant was entitled to relief under

   § 3582(c)(2) where “independent review of the record reveal[ed] no issues of arguable

   merit” but noting that “[h]istorically, there has been no such right”).

           Notwithstanding the above, this Court’s Standing Order 19-04 appointed the Federal

   Defender Services of Eastern Tennessee (“FDSET”) to represent, inter alia, defendants

   who contact FDSET to file a motion for compassionate release on his or her behalf where

   FDSET determines that the motion would not be frivolous. Thus, in light of Standing

   Order 19-04’s directive, the Court finds defendant’s request for counsel is moot.

   Accordingly, defendant’s motion for appointment of counsel [Doc. 661] is DENIED as

   moot.

           IT IS SO ORDERED.


                                       s/ Thomas A. Varlan
                                       UNITED STATES DISTRICT JUDGE




                                                 2


Case 3:17-cr-00037-TAV-DCP Document 662 Filed 11/02/20 Page 2 of 2 PageID #: 10990
